443 F.2d 1179
Dorothy Jordan LOYD, Executrix of Estate of Margaret M. Meador, Deceased, Plaintiff-Appellant,v.UNITED STATES of America, Defendant-Appellee.
No. 71-1008.
United States Court of Appeals, Sixth Circuit.
June 24, 1971.

John J. Howard, Jr., Memphis, Tenn., Threlkeld & Howard, Memphis, Tenn., on the brief, for appellant.
William M. Brown, Tax Division, Dept. of Justice, Washington, D. C., Johnnie M. Walters, Asst. Atty. Gen., Meyer Rothwacks, Loring W. Post, Attys., Tax Division, Department of Justice, Washington, D. C., on the brief, Thomas F. Turley, Jr., U. S. Atty., Memphis, Tenn., of counsel, for appellee.
Before WEICK, EDWARDS, and McCREE, Circuit Judges.

ORDER.

1
The case having come on to be heard, and upon consideration of the briefs and records and oral argument, it is ordered that the judgment of the District Court be, and it hereby is, affirmed for the reasons set forth in the opinion of United States District Judge Robert M. McRae, Jr., 319 F.Supp. 237.